Name: COMMISSION REGULATION (EC) No 143/95 of 27 January 1995 determining the extent to which applications lodged in January 1995 licences for certain eggs and poultrymeat products under the regime provided for by the Interim Agreements concluded by the Community with Romania and Bulgaria can be accepted
 Type: Regulation
 Subject Matter: foodstuff;  Europe;  animal product;  tariff policy;  trade
 Date Published: nan

 28. 1 . 95 Official Journal of the European Communities No L 21 /5 COMMISSION REGULATION (EC) No 143/95 of 27 January 1995 determining the extent to which applications lodged in January 1995 licences for certain eggs and poultrymeat products under the regime provided for by the Interim Agreements concluded by the Community with Romania and Bulgaria can be accepted than the quantities available and must therefore be reduced by a fixed percentage to ensure a fair distribution, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Commission Regulation (EC) No 1 559/94 (') laying down detailed rules for the application in the eggs and poultrymeat sector of the regime provided for by the Agreements concluded by the Community, of the one part, and Bulgaria and Romania, of the other part, as last amended by Regulation (EC) No 3027/94 (2), and in particular Article 4 (5) thereof, Whereas the applications for import licences lodged for the first quarter of 1995 are, in the case of some products, for quantities less than or equal to the quantities available and can therefore be met in full , but in the case of other products the said applications are for quantities greater HAS ADOPTED THIS REGULATION : Article 1 Applications for import licences for the period 1 January to 31 March 1995 submitted under Regulation (EC) No 1559/94 shall be met as referred to in the Annex. Article 2 This Regulation shall enter into force on 28 January 1995. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 27 January 1995 . For the Commission Franz FISCHLER Member of the Commission (&gt;) OJ No L 48, 19. 2. 1994, p. 21 . (2) OJ No L 321 , 14. 12. 1994, p. 12 . No L 21 /6 Official Journal of the European Communities 28 . 1 . 95 ANNEX Group No Percentage of acceptance of import licences submitted for the period 1 January to 31 March 1995 37 13,51 38 100,00 39  40 100,00 43 100,00